DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-3, 6, , 12, 13 in the reply filed on 3/17/22 is acknowledged.
Claims 4, 5, 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on /17/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hehl (US 4863368).
As to claim 1, Hehl teaches an injection molding machine including an injection unit (13, 13a) [col 3 line 50-60, Fig 1-3, 8-11, 12, 13], a base (12) configured to support the injection unit [Fig 1-3, 8-11, 12, 13], and a swivel shaft (58, 58’, 57, 57’) provided on the injection unit [col 4 line 19-30], the injection molding machine comprising: a driven rotating member phrased as a pinion (59, 59a) provided on the swivel shaft, and configured to rotate integrally with the swivel shaft [col 5 line 25-59, Fig 1-3, 8-11, 12, 13]; and an input unit (59b) configured to input a rotational force to the driven rotating member [col 5 line 25-59, Fig 1-3, 8-11, 12, 13].
As to claim 2, Hehl teaches the driven rotating member is a gear member (phrased as a pinion 59a) that is provided so as to be rotatable, and the input unit includes teeth enmeshed with the driven 
As to claim 3, Hehl teaches the input unit (59b) is a gear member configured to rotate by enmeshment with the driven rotating member (59a); and a rotary axis of the input unit and a rotary axis of the driven rotating member are perpendicular to each other, ie worm gear configuration [col 5 line 25-59, Fig 3, 13].
As to claim 6, Hehl teaches the reference circle diameter of the input unit is smaller than a reference circle diameter of the driven rotating member [Fig 3, 8, 13].
As to claim 12, Hehl teaches the swivel shaft (58, 58’, 57, 57’) is disposed on an axis of a nozzle of the injection unit as it is centered on 66’ and 66’ is disposed on the axis of the nozzle [Fig 8-13, col 5 line 25-59].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hehl (US 4863368) in view of Akopyan (US 2005/0184434).
As to claim 10, Hehl does not explicitly state the input unit comprises an operation unit through which an operator inputs the force to the driven rotating member, but it operated by a motor (62) [Col 6 line 9-30].
Akopyan teaches a turntable operated by a worm gear wherein the drive means of the worm gear to pivot the table is operated by either a motor or a hand crank [0060]. Thus, using a motor or a hand crank are art recognized equivalents for effecting rotation of an object through a worm gear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the motor of Hehl for a hand crank (an operation unit through which an operator input the force to rotate the member), as suggested by Akopyan, as a hand crank had demonstrated success at effecting rotation of an object through a worm gear. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hehl (US 4863368) in view of Miyauchi (US 6447282).
As to claim 13, Hehl does not explicitly state a space is provided on a side opposite from the injection unit sandwiching the base therebetween; the swivel shaft extends to the space; and the driven rotating member is provided on a side of the swivel shaft within the space.
Miyauchi teaches an injection molding machine capable of pivoting [Abstract] wherein the driven unit (22) pivoting the injection unit is beneath the injection unit and the base in between (18a, 18b) in order to smoothly swivel the injection unit [Abstract, Fig 1-9, col 5 line 5-24]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the apparatus of Hehl and a space is provided on a side opposite from the injection unit sandwiching the base therebetween; the swivel shaft extends to the space; and the driven rotating member is provided on a side of the swivel shaft within the space, as applied to Hehl, in order to allow for smooth swiveling of the injection unit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742